Exhibit 10.1


AFN/FSH Letter Agreement
 
Mobilepro


AFN, INC.
A MOBILEPRO COMPANY


June 30, 2006


FSH Communications LLC
1600 7th Ave.
Room 2604
Seattle, WA 98191


Re: Proposal to provide service [*]
FSH,


Thank you for the opportunity to provide [*] local exchange service. We have
reviewed your locations and have provided you with our proposed pricing (Exhibit
A). Our pricing is based on the Incumbent Local Exchange Company’s (ILEC)
pricing which is specific to states and LATAs, where applicable.


Briefly, the service we are proposing receives a discount off the tariffed rate
as filed by the ILEC. The following States will receive these discounts
accordingly.


BASIC PAL

   
STATE
PER LINE DISCOUNT
WA
[*]
OR
[*]
CO
[*]
MN
[*]
NM
[*]
UT
[*]
IA
[*]
AZ
[*]



SMART PAL

   
STATE
PER LINE DISCOUNT
AZ
[*]
CO
[*]
IA
[*]
MN
[*]
MT
[*]
NM
[*]
OR
[*]
UT
[*]
WA
[*]



Therefore, your rates will be tied to the ILEC tariff rate. Any price increases
proposed and accepted by the specific state’s public utility entity will result
in an increase in your costs which are based on the tariffed rate. As an
example, if Qwest WA raised its Basic Pal [*] rate from $14 to $18, your line
rate would increase to $*, which is equal to tariff less your proposed discount
for that State. Any features including (but not limited to) EUCLs, non-published
listings, EAS, answer supervision, etc. needed on these lines would match the
rate increase as implemented by the ILEC. The effective date of


________________________________________________________________________________
9401 Indian Creek Parkway, Suite 140 . Overland Park, KS . Telephone (913)
338-2658 . 1-800-84-0583 . (913) 661-0538


* Denotes confidential material omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------




the rate increases would match the effective date of the ILEC’s tariff,
regardless of when it is incorporated into AFN’s billing. All recurring and
non-recurring charges that are charged by the ILEC are a “pass through” at
published tariffed rates by AFN.


As to the conversions, AFN anticipates completing the transition at no cost to
you. In return, we require a one-year commitment for one-half of the lines
converted from the date of the last line converted. This commitment date will be
effective for each batch submitted to AFN for conversion. To further clarify, if
FSH gave us all the lines in one batch, there would be only one commitment date.
If you give us New Mexico phones in April, Minnesota’s in May, and Colorado’s in
June, there would be three commitment dates, which would be determined by the
last line converted in the respective batch.


New lines ordered by FSH would receive installation pricing equal to that
region’s ILEC. The monthly recurring amounts would be as detailed in Exhibit A.
There would only be a 30-day minimum requirement on new lines.


If AFN introduces a new product (such as VOIP) during the course of this
agreement, FSH will have the opportunity to change their access lines over to
the new product without incurring any penalties under the term of this
agreement, and will be able to convert for no additional installation charge.


AFN warrants that they will provide service levels equal to or better than the
LEC provider. Repair and installation intervals provided by the LEC will not
change. If there are out of service credits (MOOSA) or missed due date credits
applied to the lines by the ILEC, these credits will be passed through to FSH on
their AFN monthly billing. Should FSH have problems with the level of service
provided by AFN they will communicate such problems to AFN in writing, and if
AFN has not rectified the problems to FSH’s satisfaction within 30 days, FSH
will have the right to terminate this agreement with no early termination
penalty assessed by AFN and all outstanding and current invoices will become due
immediately.


AFN also warrants that they will provide the same features that are currently
provisioned by the ILEC as part of the line, as these features are required to
insure the correct operations of [*], and to insure current FSH revenue streams.
These features are listed on Exhibit A. Any features that exist on lines at the
time of conversion that are not identified in Exhibit A will be provided at
tariffed rates.


FSH will be billed at the first of each month for that month’s line and dial
tone charges. Additionally, billing for a prior month’s incidentals, such as
usage and repairs, will be added to that current bill as well. Also, items that
are billed by the ILEC and are associated with your [*] will be billed in the
month following their detection. If AFN is billed for a surcharge, feature, or
fee for which AFN had not previously billed AFN, we will pass that charge on to
FSH, regardless of time the charge is received. Payment will be due upon
receipt. Should AFN’s cost structure from the ILEC associated specifically with
providing service to [*], change, the amount of the discount provided to FSH
will be adjusted accordingly.
 
 

--------------------------------------------------------------------------------


AFN will give FSH the option of providing one of the following forms of security
at FSH’s option:


(FSH will choose Option 1 per discussion with (*), FSH CFO)



 
1)
FSH will provide a Letter of Credit on a form and from a bank acceptable to AFN
in the amount equal to two months anticipated billing, including applicable
surcharges, taxes and fees included in a monthly bill.




 
2)
FSH may opt to pay weekly for service. This option would provide that payments
would be made on the 7th, 14th, 21st, and 28th of each month. The payments made
on the 7th, 14th, and 21st would be equal to 25% of the previous month’s
balance. The payment on the 28th would bring the current month’s billed amount
to (*). As an example, if AFN billed FSH in November (*) and on the 1st of
December billed FSH (*). On December 7th, 14th, and 21st, AFN would be expecting
payments of (*). On December 28th, AFN would be anticipating a payment of (*).
On January 7th, 14th, and 21st, the expected weekly payment would be (*).



Should you choose the weekly payment scenario, for the first month of
operations, we will take the total number of phones converted and multiple that
by (*). Then, the above prescribed payment methods would be based off of the
result of this calculation. The exception to this would be the payment on the
28th of that month which should equal the balance due of that first bill.


With either payment option, late charges of 1.5% would begin accruing on the
date following the due dates for the unpaid balance. If a balance remains unpaid
for 30 days, we will suspend the line on day 31.


Conversion will be accomplished on an “as is” basis, meaning that we will not be
removing or adding features to a line when we are converting lines to our
service. If the line has a feature installed on it that has not been included in
our pricing proposal, it will be added to the pricing for that line. FSH can
change to listed service at the time of conversion, in those states where a
non-pub charge exists, for applicable tariffed non-recurring charges, if
applicable. If you decide to utilize our long distance offer, we will pay for
the PIC change if it is accomplished at the time of conversion. Otherwise, PIC
changes at later dates could result in one time charges to FSH.


Anything not specifically addressed in this correspondence will be governed by
our tariffs filed in the specific states and with the FCC. We are ready to begin
the conversion process at your convenience. Please let us know if you require
any additional information regarding this proposal. Additionally, please
indicate which security option you would like to utilize by writing the number
and initialing in the space provided next to it.
 
 

--------------------------------------------------------------------------------


Please feel free to call with any questions. We again appreciate the opportunity
and look forward to working with you in the future.


Sincerely,




Douglas C. Bethell
/s/
6/30/06
CEO
FSH Representative
(date)
We would like to utilize security option ______1__. __/s/______
     
(Initials)
 







--------------------------------------------------------------------------------



EXHIBIT A
State Pricing (4/11/06)


Tariffed Qwest state rates (Apply discounts previously offered in agreement to
these rates.)


BASIC PAL

   
AZ
$21.61
CO
$26.61
IA
$22.96
MN
$24.00
NM
$26.55
UT
$20.71
WA
$20.95
OR - zone 1
$19.89
OR - zone 2
$20.73





SMART PAL

   
AZ
$18.15
IA
$20.27
MN
$20.80
MT
$26.70
NM
$22.60
UT
$17.37
WA
$20.57
OR - zone 1
$16.66
OR - zone 2
$17.33





Prices include flat rate line charge, operator screening, line-side answer
supervision (Basic PAL only & where available), flex-ani and the end user access
charge. Prices are based on published tariff rates as of 3/28/06. Prices are
subject to change without notice due to ILEC price increases, but the same
dollar discount will apply as listed on page 1 of this proposal.